  Case 19-24936        Doc 7      Filed 07/09/19    Entered 07/09/19 16:52:56      Desc Main
                                     Document       Page 1 of 2




Mark S. Middlemas, USB No. 9252
Tom Cook, USB No. 5846
LUNDBERG & ASSOCIATES, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115
(801) 263-3400
(801) 263-6513 (fax)
ECFmailDistGroup@Lundbergfirm.com

Attorneys for U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust
L&A Case No. 17.68170.8

                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                    Central Division


In re:                                             Bankruptcy No. 19-24936 JTM

Jason Lloyd Holt,                                  (a Chapter 13 case)

                                                   Filed Electronically
                                         Debtor.

                     EX PARTE APPLICATION FOR ENTRY OF ORDER
                         PURSUANT TO 11 U.S.C. § 362(c)(4)(A)(ii)


         U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust ("Creditor"),

through its attorneys, applies to the Court for entry of an order to 11 U.S.C. § 362(c)(4)(A)(ii).

Creditor represents as follows:

         1.    This is the debtor's third bankruptcy case pending in the past twelve months.

         2.    The first bankruptcy was filed by Jason Lloyd Holt on May 12, 2017, as Case No.

17-24175 JTM under a Chapter 13. The first case was dismissed on September 5, 2018.

         3.    The second bankruptcy was filed by Jason Holt on December 15, 2018, as Case

No. 18-29329 JTM under a Chapter 13. The second case was dismissed on May 13, 2019.
  Case 19-24936        Doc 7     Filed 07/09/19         Entered 07/09/19 16:52:56   Desc Main
                                    Document            Page 2 of 2




       4.      The third and current bankruptcy was filed by Jason Lloyd Holt on July 5, 2019,

as Case No. 19-24936 JTM under a Chapter 13.

       5.      Therefore, pursuant to 11 U.S.C. § 362(c)(4)(A)(ii), Creditor requests an order

confirming that no automatic stay is in effect.

        DATED: July 9, 2019

                                              LUNDBERG & ASSOCIATES, PC

                                              /s/Mark S. Middlemas
                                              Mark S. Middlemas
                                              Attorneys for Creditor




                                                  -2-
